Citation Nr: 0902983	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
chrondomalacia with a history of left meniscectomy.

2.  Entitlement to service connection for low back strain and 
degenerative disc disease, secondary to the claimed left knee 
disorder.  

3.  Entitlement to service connection for chloracne on the 
back, shoulders, and lower abdomen.

4.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  The veteran appeared at a 
Travel Board hearing in November 2008.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

During his November 2008 Travel Board hearing, the veteran 
testified that he had been in receipt of VA outpatient 
treatment at the facility located in Grand Rapids since 2001.  
The claims file presently includes records from this facility 
dated only from August 2006 to May 2008, however.  An attempt 
to obtain records from this named VA facility from January 
2001 to July 2006 should therefore be undertaken.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran also testified at the hearing that he had been 
privately treated by Dr. Welch since approximately 2006.  
These cited private medical records may contain information 
critical to the matters at hand, and 38 C.F.R. § 3.159(c)(1) 
mandates that VA assist in obtaining such records.

Also of record is an August 2006 letter to the veteran from 
the Social Security Administration (SSA).  This letter 
informed him that he had been determined to be entitled to 
monthly disability benefits beginning in February 2006.  The 
claims file does not reflect that efforts have been made to 
obtain corresponding medical records.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

While mindful of the fact that service connection is not 
currently in effect for a left knee disorder, secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO should therefore, 
pursuant to this remand, inform the veteran of the pertinent 
regulation concerning entitlement to secondary service 
connection.  

Accordingly, this case is REMANDED for the following action

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  With regard to 
the low back claim, full reference should 
be made to the provisions of 38 C.F.R. 
§ 3.310, governing secondary service 
connection claims.  The veteran must also 
be requested to complete a signed release 
form for treatment records from Dr. 
Welch.

2.  Then, the following should be 
requested: 1) records corresponding to 
the grant of disability benefits from the 
SSA; 2) records from the Grand Rapids VA 
Medical Center dated from January 2001 to 
July 2006; and 3) any available records 
from Dr. Welch (provided that a signed 
release form has been received from the 
veteran).  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  

If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

